Citation Nr: 1036896	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  10-01 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1954 to July 
1956.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Indianapolis, Indiana.  The Veteran testified before the 
undersigned Acting Veterans Law Judge in August 2010; a 
transcript of that hearing is associated with the claims folder.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking service connection for left ear hearing 
loss.  He has asserted in statements and testimony dated 
throughout this appeal that his hearing problems developed as a 
result of noise exposure to drums while playing trumpet in the 
1st Cavalry Band during service.  The Veteran also contends that 
he was treated during service for a left ear infection, which he 
describes as a fungal infection, that may have contributed to 
further loss.  He testified at the August 2010 Board hearing that 
he first noticed a decrease in his hearing "a few months" after 
returning home from service; the Veteran stated that he did seek 
evaluation of his hearing at such time, but was told that a 
hearing aid would not help.  

The record reflects that the Veteran has already been afforded a 
VA audiological examination during this appeal for the purpose of 
determining the nature and etiology of any current left ear 
hearing loss.  Pertinent to the reasons for this remand, and as 
discussed immediately hereafter, the Board finds this VA 
examination to be inadequate for making a determination regarding 
service connection.  As such, a remand is necessary to obtain 
another examination and opinion.  See Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  

Briefly, the June 2008 VA examination report reflects that the 
Veteran does, in fact, exhibit asymmetrical sensorineural hearing 
loss (left ear worse than right ear).  The examination report 
also indicates that the VA audiologist had an opportunity to both 
interview the Veteran regarding his noise history and prior ear 
infections and review the claims file, including the one service 
treatment record available (i.e., the July 1956 separation 
examination report).  Following the interview, review of the 
claims file, and the examination, the VA audiologist opined that 
while she "cannot rule out the possibility of trumpet playing as 
a partial contributing factor in [the Veteran's] hearing loss, . 
. . [she cannot] resolve this issue without resorting to mere 
speculation."  

The "opinion" provided by the June 2008 examining audiologist 
is, unfortunately, not sufficient upon which to award service 
connection.  See Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. 
Cir. 2009).  However, the Board is not satisfied that the issue 
of whether the Veteran's left ear hearing loss is etiologically 
related to service cannot be resolved without resorting to 
speculation.  In this regard, the United States Court of Appeals 
for Veterans Claims (Court) held in Jones v. Shinseki, 23 Vet. 
App. 382, 390 (2010), that before the Board can rely on an 
examiner's conclusion that an etiology opinion would be 
speculative, the examiner must explain the basis for such an 
opinion or the basis must otherwise be apparent in the Board's 
review of the evidence.  Id.  In other words, the Board must 
ensure that the VA examiner has considered "all procurable and 
assembled data" and that the decision that no conclusion can be 
reached is "based on sufficient facts or data."  Id. (citing 
Daves v. Nicholson, 21 Vet. App. 46, 51 (2007) and Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008)).  In reviewing 
the June 2008 VA examination report, the Board finds that a 
number of relevant facts were not considered by the VA examiner.  
As such, it is not satisfied that the conclusion that an etiology 
opinion would be speculative has been fully explained; a new VA 
examination is therefore needed that reflects the appropriate 
competent and credible evidence, as discussed below.  

In concluding that a more definitive opinion could not be 
provided, the June 2008 VA examiner indicated that her decision 
was influenced by her inability to determine whether the Veteran 
had hearing loss which preexisted his entry into military 
service.  Pertinent VA law and regulations provide that a veteran 
will be afforded a presumption of sound condition upon entry into 
service, except for any defects noted at the time of examination 
for entry into service.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2009).  In the present case, the Veteran's 
service treatment records, including the enlistment examination, 
are unavailable due to no fault of the Veteran.  Under these 
circumstances, and with consideration of the benefit of the doubt 
rule, the Veteran's hearing is presumed to have been "normal 
"at the time of entrance into active duty.  See Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  Any VA examination should therefore 
reflect this history and any opinion should be based on a 
presumption of sound hearing at entrance into military service.  

Also noted in the June 2008 VA examination report is a history of 
post-service occupational noise exposure related to working as a 
correctional officer in an institution.  The Board acknowledges 
that the examination report explicitly states that "[the] 
Veteran reported the institution had noise from prisoners;" 
however, he also testified in August 2010 that he never worked as 
a correctional officer, but, rather, was a parole officer and 
member of the Indiana Parole Board.  It is not clear from the 
present record whether the Veteran was exposed to post-service 
occupational noise as a parole officer and member of the Indiana 
Parole Board.  Such information, however, is pertinent to the 
present issue on appeal as noted by the June 2008 VA examiner.  
Thus, a new examination should obtain a clear post-service 
occupational noise history.  

The June 2008 VA examiner concluded that she could not "rule out 
the possibility of trumpet playing as a partial contributing 
factor in [the Veteran's] hearing loss."  No mention is made, 
however, of the Veteran's account of exposure to other types of 
instruments during service, including the drums, as well as his 
assertions of an in-service ear infection with recurring 
infections post-service.  With respect to the former, the Board 
notes that exposure to other instruments would be consistent with 
the military occupational specialty (MOS) (trumpet player) and 
unit assignment (Band, 1st Cavalry Division) listed on the 
Veteran's DD 214.  See 38 U.S.C.A. § 1154(a) (West 2002).  
Moreover, the Board has no reason to doubt the credibility of his 
statement that he was seated next to the drums.  As such, any 
etiological opinion should consider not only noise exposure from 
trumpet playing but also noise exposure from playing in an Army 
band while seated next to the drummers.  

Regarding the Veteran's lay statements regarding an in-service 
ear infection, the Board acknowledges that the history provided 
by the examiner contains a reference to an in-service ear 
infection.  However, it does not appear that she considered the 
effects of such ear infection on the Veteran's hearing as 
evidenced by the fact that she made no mention of the infection 
in providing a rationale for why an opinion would be speculative.  
Rather, she notes only that the Veteran's asymmetric hearing loss 
was "not typical of what would be expected for musician's 
hearing loss."  Certainly, if the ear infection had any impact 
on the Veteran's hearing this could explain the atypical pattern, 
but the Board cannot effectively evaluate this theory absent a 
discussion of what effect(s), if any, an ear infection might have 
on the Veteran's hearing.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (stating that the Board is prohibited from making 
conclusions based on its own medical judgment).  

The Board acknowledges that there are no contemporaneous service 
treatment records with which to verify the Veteran's lay 
assertions.  Yet, as a lay person, the Veteran is competent to 
report that he experienced ear pain during service, that he 
sought treatment for this pain, and that the pain experienced 
during service was similar to the ear pain experienced after 
service (which was identified in a July 2009 letter from Dr. 
W.W.S. as a fungal infection).  See Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  Further, the Board finds these statements to be 
credible in light of the corroborating statement submitted by the 
Veteran's wife and internal consistency of the Veteran's own 
statements throughout this appeal.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1336-37 (2006); Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993); see also Moore, 1 Vet. App. at 406; O'Hare, 1 Vet. 
App. at 367.  Thus, any decision regarding whether an etiological 
opinion  VA opinion must consider hearing loss as a result of 
both noise exposure and an in-service ear infection.  

In sum, a new VA examination should be provided and it should 
include a VA opinion which reflects consideration of the 
following facts: the Veteran's hearing was normal at entrance; he 
was a trumpet player in the 1st Cavalry Band during service and 
sat next to the drummer; he observed a subjective decrease in his 
hearing within a few months of separating from service; he worked 
as a parole officer and member of the Indiana Parole Board post-
service; and, finally, he experienced and sought treatment for 
ear pain during service which was similar to ear pain experienced 
shortly after service (and was diagnosed as a fungal infection).  
Further, this new opinion should be provided by an 
otolaryngologist rather than an audiologist given that the June 
2008 VA audiologist stated a medical referral was necessary based 
on the asymmetrical nature of the Veteran's hearing loss and 
evidence of an obstructed left ear canal.  See Jones, 23 Vet. 
App. at 388-89 (stating that where an examiner specifically 
identifies additional information that would facilitate a more 
conclusive opinion, the duty to assist requires that VA at least 
investigate the feasibility of providing that information).  

As a final note, the Board observes that the Veteran will have an 
opportunity to submit additional evidence and information in 
support of his appeal, including evidence pertaining to the 
audiological evaluation obtained shortly after his separation 
from active duty service.  See 38 U.S.C.A. §§ 5103 and 5103A 
(West 2002 & Supp. 2010).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Contact the Veteran and ask that he 
either (a) submit any evidence not previously 
of record which pertains to his claim, 
including any additional medical evidence 
related to an audiological evaluation 
obtained shortly after service separation, or 
(b) provide the VA with sufficient 
information such that it can obtain any 
outstanding evidence from the appropriate 
source(s).  

2.  After the above has been accomplished 
and any outstanding evidence has been 
associated with the claims file, schedule 
the Veteran for a VA examination with an 
otolaryngologist.  The claims file, including 
a copy of this REMAND, must be made available 
to the examiner, and the opinion should 
reflect that the claims file was reviewed in 
conjunction with the examination.  The 
examiner should perform any medically 
indicated testing, including audiometry and 
speech recognition testing, and should note 
any reason for not reporting such test 
results.  After reviewing the record, 
obtaining a complete pre-service, service, 
and post-service noise history, and examining 
the Veteran, the examiner should indicate 
whether any of the Veteran's current left 
hearing loss is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability of 
50 percent), or less likely than not (i.e., 
probability less than 50 percent), 
etiologically related to his military 
service, to include noise associated with 
playing trumpet in the 1st Cavalry Band as 
well as any residual effects of a left ear 
infection incurred during service.  A 
detailed rationale should be provided for all 
opinions and should reflect consideration of 
the following evidence: the Veteran's hearing 
was "normal" at entrance; he was a trumpet 
player in the 1st Cavalry Band during service 
and sat next to the drummer; he observed a 
subjective decrease in his hearing within a 
few months of separating from service; he 
worked as a parole officer and member of the 
Indiana Parole Board post-service; and, 
finally, he experienced and sought treatment 
for ear pain during service which was similar 
to ear pain experienced shortly after service 
(and was diagnosed as a fungal infection).  

3.  Thereafter, the AOJ should review the 
claims file to ensure that the foregoing 
requested development has been completed.  In 
particular, the AOJ should review the 
examination/opinion report(s) to ensure that 
they are responsive to and in compliance with 
the directives of this remand and if not, the 
AOJ should implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient to 
warrant entitlement to the benefit sought.  
Unless the benefit sought on appeal is 
granted, the Veteran and his representative, 
if any, should be furnished an appropriate 
supplemental statement of the case and 
afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
T.L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



